Case 0:19-cv-61569-UU Document 11 Entered on FLSD Docket 07/30/2019 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                     Case No.0:19-cv-61569-UU
 ROBERT JOHNSON,

           Plaintiff,

 v.

 REAL ESTATE EDUCATION AND COMMUNITY HOUSING INC.,

       Defendant.
 ____________________________________/

                                    ORDER DISMISSING CASE

           THIS CAUSE comes before the Court upon the Parties Joint Stipulation of Dismissal

 with Prejudice (the “Stipulation”). D.E. 10. The Court has considered the Motion, pertinent

 portions of the record and is otherwise fully advised in the premises. On July 26, 2019 the Parties

 filed a Joint Stipulation of Dismissal with Prejudice notifying the Court that the parties dismissed

 the case with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). D.E. 10.

 Accordingly, it is

           ORDERED AND ADJUDGED that the case is DISMISSED WITH PREJUDICE. It is

 further

           ORDERED AND ADJUDGED that all future hearings are CANCELLED and all

 pending motions are DENIED AS MOOT.

           DONE AND ORDERED in Chambers at Miami, Florida, this _29th_ day of July, 2019.

                                                      _______________________________
                                                       URSULA UNGARO
                                                       UNITED STATES DISTRICT JUDGE

 cc: counsel of record via cm/ecf
